       Case 1:18-cv-01163-JCH-KRS Document 17 Filed 08/06/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KEVIN KENNEY,

               Petitioner,                                   No. 1:18-cv-01163-JCH-KRS

v.

STATE OF NEW MEXICO; and
ATTORNEY GENERAL OF THE
STATE OF NEW MEXICO,

               Respondents.

                   ORDER ADOPTING MAGISTRATE JUDGE’S
              PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

The Magistrate Judge filed his Proposed Findings and Recommended Disposition (“PFRD”) on

April 23, 2020. (Doc. 12). The PFRD notified the parties of their ability to file objections within

fourteen (14) days and that failure to do so waived appellate review. On July 6, 2020, the Court

extended Petitioner’s time to file objections until July 24, 2020. (Doc. 15). To date, the parties

have not filed any objections and the time for so doing, as extend, has expired.

        IT IS THEREFORE ORDERED that:

     1) the Magistrate Judge’s PFRD (Doc. 12) is ADOPTED; and

     2) the Petition for a Writ of Habeas Corpus (Doc. 1) is DENIED and the matter

        DISMISSED with prejudice.



                                              ___________________________________
                                               UNITED STATES DISTRICT JUDGE
